Citation Nr: 1550480	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-12 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory condition.

2.  Entitlement to service connection for anemia.

3.  Entitlement to service connection for spinal meningitis.

4.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

5.  Entitlement to an effective date prior to October 26, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to an effective date prior to October 26, 2009 for the grant of service connection for glaucoma.

7.  Entitlement to an effective date prior to October 26, 2009 for the grant of special monthly compensation for loss of use of the right eye.

8.  Entitlement to an effective date prior to October 26, 2009 for the grant of entitlement to Dependents' Educational Assistance (DEA).

9.  Entitlement to an effective date prior to October 26, 2009 for the grant of a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to January 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to earlier effective dates for service connection for PTSD and glaucoma, special monthly compensation, and DEA and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On September 19, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal concerning his entitlement to service connection for a respiratory condition, anemia, spinal meningitis, and a TBI was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal concerning the issues of entitlement to service connection for a respiratory condition, anemia, spinal meningitis, and a TBI by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time or during the course of a hearing on the record before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015). Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2015).  In a letter dated September 2015, the Veteran withdrew his appeals concerning entitlement to service connection for a respiratory condition, anemia, spinal meningitis, and a TBI and, hence, there remain no allegations of errors of fact or law for appellate consideration.  More specifically, the Veteran indicated that he did not wish to continue his appeals for service connection and that he only disagreed with the effective dates determined in a January 2014 rating decision (discussed more thoroughly below).  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal concerning the issue of entitlement to service connection for a respiratory condition is dismissed.

The appeal concerning the issue of entitlement to service connection for anemia is dismissed.

The appeal concerning the issue of entitlement to service connection for spinal meningitis is dismissed.

The appeal concerning the issue of entitlement to service connection for residuals of a TBI is dismissed.


REMAND

In a January 2014 rating decision, the RO granted service connection for glaucoma and PTSD as well as entitlement to special monthly compensation, TDIU and DEA, all effective from October 26, 2009.  Correspondence received in February 2014 can reasonably be construed as a disagreement with the effective dates of the benefits awarded.  It does not appear that a statement of the case has been issued on these issues.  Accordingly, the Board is required to remand these issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, this issue is REMANDED for the following action.

Issue a statement of the case addressing the issues of entitlement to an effective date prior to October 26, 2009 for the award of service connection for PTSD and glaucoma, special monthly compensation for loss of use of the right eye, DEA and TDIU, including appellate rights.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


